The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This action is a response to the communication of January 25, 2022. Claim 1 is currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS)s submitted on January 25, 2022  were filed on the mailing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US Patent Publication Application 2016/0093685 A1) in view of Park et al. (US Patent Publication 2016/0306472 A1).
	In regard of claim 1, Kwon et al. discloses a display device comprising: a display panel comprising a display area and a non-display area (See Figure 1 of Kwon et al. illustrating a display device (100) having a display area (Active Area) and non-display area (Inactive Area)), the display area having a first area, a second area, a third area disposed between the first area and the second area in an unfolded state, wherein the third area has a curvature in a folded state (See at least Figures 1 and 3B of Kwon et al. illustrating the display area (active/ areas) with third area (Bend Portion) in between as discussed in paragraphs [0049-0051]); an input sensing unit disposed on the display panel; an anti-reflection panel on the input sensing unit (See at least Figure 4 of Kwon et al. illustrating input sensing unit (112) disposed on the display panel as discussed in paragraphs [0086-0087]); a first adhesive on the anti-reflection panel (See Figure 4 of Kwon et al. illustrating a first adhesive (118) on the anti-reflection panel (110) as discussed in paragraph [0085]); and a window layer on the first adhesive  (See Figure 6B of Kwon et al. illustrating a window layer (108) on the first adhesive (118)), wherein the display panel comprising: a first base layer overlapped with the display area and the non-display area (See Figure 4 of Kwon et al. illustrating a first base layer (106) overlapped with the display area (102) and non-display area); a second base layer (See Figure 4 of Kwon et al. reference numeral (108) made of isotropic film as discussed in paragraphs [0116-0117]), wherein each of plurality of second signal lines comprises a three-layer structure Ti/Al/Ti as discussed in paragraph [0116] of Kwon et a); and. wherein a second adhesive is disposed between the encapsulation layer and the sensing electrodes in a side view, wherein the encapsulation layer comprises a first encapsulation inorganic layer, an encapsulation organic layer and a second encapsulation inorganic layer (See Figure 4 of Kwon et al. and paragraph [0084] discussing multiple layered encapsulation layer (104))
	However, the reference to Kwon et al. does not show in great details the pixels structure and particularly a plurality of first signal lines on the first base layer and electrically connected to a plurality of transistors disposed on the first base layer; first and second light emitting elements disposed on the first base layer, each of the first and second light emitting elements comprising a first electrode, a second electrode disposed on the first electrode, and a light emitting layer disposed between the first electrode and the second electrode; a pixel defining layer on the first base layer, the pixel defining layer partially exposing the first electrode, wherein a light emitting area is defined in the display panel corresponding to a portion of the first electrode exposed from the pixel defining layer and a size of the light emitting area of the first light emitting element is different from a size of the light emitting area of the second light emitting element; an encapsulation layer disposed on the second electrode; and a plurality of signal pads electrically connected to the plurality of the first signal lines and disposed in the non-display area, wherein the input sensing unit comprises; a second base layer; and a plurality of sensing electrodes and a plurality of second signal lines under the second base layer, wherein the second base layer comprises an isotropic film, wherein each of the plurality of sensing electrodes has a substantially mesh shape and comprises a three-layer structure of titanium/aluminum/titanium, wherein each of the plurality of second signal lines comprises a three-layer structure of titanium/aluminum/titanium, and wherein each of the plurality of sensing electrodes is disposed on the pixel defining layer and is not overlapped with the light emitting layer.
	In the same field of endeavor, Park et al. disclose a display panel with plurality of first signal lines (171) as shown in Figure 2 connected to transistors as discussed in paragraph [0051] and light emitting elements (370) having first and second electrodes as discussed in paragraph [0065] and pixel defining area (191) with electrode (270) and (191) and encapsulation layer (380) disposed on the second electrode (270) and plurality of signal pads (450) shown in Figure 4 of Park et al. and plurality of sensing electrodes and signal lines (410, 412) shown in Figure 4 of Park et al. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use elements of Park et al. with device of Kwon et al. in order to provide a flexible display that can operate reliably under the bending stresses from extreme bending radius.



	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Publication 2010/0090979 to Bae discloses the display device with a touch panel.
U.S. Patent Publication 2014/0028599 to Jeong discloses a display panel with dummy pads.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692